DETAILED ACTION
This Action is in response to Applicant’s Interview agreement and Examiner amendment filed on 08/09/2022. Claims 1-8 are now pending in the present application.
Notice of AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8 are allowed.
Regarding to claim 1, 7 and 8, the best prior art found during the prosecution of the application, Lee US Patent Application No.:( US 2015/0332532 A1) herein after referred as Lee, in view of Duarte et al US Patent Application No.:( US 2011/0263241 A1) herein after referred as Duarte. Lee teaches the broadcast associated information that exist in various forms. It exists in the form of an electronic program guide (EPG) of digital multimedia broadcasting (DMB) and electronic service guide (ESG) of digital video broadcast-handheld (DVB-H). The mobile communication module transmits and/or receives radio signals to and/or from at least one of a base station, an external terminal and a server. Such radio signals may include a voice call signal, a video call signal or various types of data according to text and/or multimedia message transmission and/or reception. The location information module denotes a module for detecting or calculating a position of a mobile terminal. The location information module may include a Global Position System (GPS) module or a Wireless Fidelity (Wi-Fi) module. The sensing unit may detect various conditions of a mobile terminal, such as an open/close status of the mobile terminal, a change in a location of the mobile terminal, a presence or absence of user contact with the mobile terminal, the location of the mobile terminal and/or acceleration/deceleration of the mobile terminal generating a sensing signal for controlling the operation of the mobile terminal. The slide-type mobile terminal, the sensing unit may sense whether a sliding portion of the mobile terminal is open or closed. The sensing unit may include various sensors, such as a proximity sensor, a stereoscopic touch sensing unit, an ultrasound sensing unit, and a camera sensing unit. Duarte teaches the data from the sensor array the analyzed data to identify a type of movement through the environment external to the mobile computing device or data describing the environment external to the mobile computing device. Data received from the accelerometer is analyzed to determine a direction in which the mobile computing device moves. The received data is analyzed to determine whether the mobile computing device is moving in a first direction along a first axis, such as upward along a vertical axis, or in a second direction along the first axis, such as moving downward along the vertical axis. In one embodiment, data from the proximity sensor is compared to a threshold value to determine whether the mobile computing device is within a specified distance of a surface or entity, such as a person. However, Lee and Duarte fail to teach the communication system and the storage. The following is an examiner’s statement of reasons for allowance: The arts of record do not suggest the respective claim combinations together and nor would the respective claim combinations disclosing the communicator is configured to set a reception sensitivity of the antenna when the position of the mobile body approaches to within a predetermined distance from the destination of the mobile body to be higher than a reception sensitivity of the antenna before the position of the mobile body approaches to within the predetermined distance, the destination of the mobile body is set via a navigation device within the mobile body, and the communicator acquires information from external devices around the destination by increasing the receiving sensitivity of the antenna when the mobile body approaches within a predetermined distance of the destination, compared to the receiving sensitivity of the antenna before the mobile body approaches within the predetermined distance. The claims 1, 7 and 8 and further defined by the latest amendments filed on 08/09/2022. Therefore, claims 1, 7 and 8 are held allowable
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any response to this Office Action should be:
 	Faxed to: (571) 273-8300 
Mailed to:
Commissioner for Patents
	           P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH AREVALO whose telephone number is (571)270-3121.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571)272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSEPH AREVALO/            Primary Examiner, Art Unit 2642